— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Leahy, J.), rendered March 20, 1986, convicting him of murder in the second degree, upon a jury verdict, and sentencing him to an indeterminate term of from 25 years’ to life imprisonment.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We further find that the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
We have examined the defendant’s remaining contentions, including those raised in his supplemental pro se briefs, and find them to be without merit. Lawrence, J. P., Eiber, Spatt and Balletta, JJ., concur.